                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

  HAROLD F. BUTLER III,                           )
                                                  )
                Petitioner,                       )
                                                  )
  v.                                              )      No.:   3:20-CV-141-TAV-HBG
                                                  )
  KEVIN GENOVESE,                                 )
                                                  )
                Respondent.                       )


                                     JUDGMENT ORDER

         In accordance with the Memorandum Opinion entered herewith, the instant petition

  for a writ of habeas corpus is DENIED, and this action is DISMISSED WITH

  PREJUDICE. A certificate of appealability (“COA”) is GRANTED on the sole claim

  that trial counsel rendered ineffective assistance in failing to advise Petitioner of a fifteen-

  year plea offer. A COA is DENIED as to all other claims.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT
       s/ John L. Medearis
      CLERK OF COURT




Case 3:20-cv-00141-TAV-HBG Document 13 Filed 08/10/20 Page 1 of 1 PageID #: 3033
